Citation Nr: 1020604	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-36 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for pruritis for the period prior to March 16, 2009.

2.  Entitlement to a rating in excess of 30 percent for 
pruritis for the period beginning March 16, 2009.

3.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
October 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) as a result of appeals from two rating 
decisions that were issued by the Regional Office (RO) in 
Winston-Salem, North Carolina.  Although initially commenced 
as two separate appeals, they were later consolidated.

For purposes of clarity, a brief procedural history of the 
two appeals is as follows.  In October 2002, the Veteran 
filed claims for service connection for hepatitis C and to 
reopen a previously denied claim for service connection for a 
skin disorder.  These claims were both denied in an April 
2003 rating decision; the Veteran initially expressed his 
disagreement with both decisions, but perfected an appeal 
only with respect to the claim for service connection for 
hepatitis C.  

The Board denied service connection for hepatitis C in a 
February 2005 decision.  The Veteran appealed the Board's 
decision to the Court of Appeals for Veteran's Claims 
(Court).  The case was remanded to the Board by the Court 
after a Joint Motion for Remand (JMR) was filed by the 
parties.  In compliance with the Court's order, which 
incorporated by reference the JMR, the Board remanded the 
Veteran's claim for service connection for hepatitis C to the 
RO in March 2007.  

In October 2007 the RO granted the Veteran's claim but 
assigned a non-compensable rating for his hepatitis C for the 
period prior to October 4, 2002 and a 10 percent rating for 
the period thereafter.  The Veteran timely appealed the 
assigned ratings.  The Veteran's rating for hepatitis C was 
subsequently increased to 10 percent for the earlier period, 
so that the Veteran received a 10 percent rating for all 
periods since the effective date of service connection.  
Insofar as this represented only a partial grant of the 
benefit sought, the Veteran continued his appeal to the 
Board.

In May 2005, the Veteran filed a second application to reopen 
his claim for service connection for his skin disorder.  The 
RO reopened and granted the Veteran's claim in a November 
2006 rating decision but assigned a non-compensable rating 
for that disability.  The Veteran appealed this rating.  His 
appeal was partially granted in October 2008, at which time 
the RO granted a 10 percent initial rating for his pruritis.  
In December 2009 the RO increased the Veteran's rating for 
this disability to 30 percent effective March 16, 2009.  
Insofar as this represented only a partial grant of the 
benefit sought, the Veteran continued his appeal to the 
Board.

The Veteran had a hearing before a Veteran's Law Judge at the 
RO in November 2004.  This hearing addressed the issues of 
(a) entitlement to service connection for hepatitis C and (b) 
whether new and material evidence was received in order to 
reopen his claim for a skin disorder.  The Veteran's Law 
Judge who conducted that hearing is no longer employed by the 
Board.  The Veteran was provided an opportunity to have 
another hearing before a then-current member of the Board in 
connection with his appeals of the above referenced issues 
but his attorney declined this invitation in March 2007.  The 
Veteran did not request hearings with respect to his claims 
for higher ratings for his disabilities.  


FINDINGS OF FACT

1.  Prior to March 16, 2009, it was not shown that more than 
20 percent of the Veteran's entire body, or of the exposed 
areas of his body, were affected by a skin disorder or that 
he required systemic therapy such as corticosteroids or other 
immunosuppressant drugs for at least 2 weeks during any 12 
month period.

2.  Beginning March 16, 2009, the evidence does not show that 
more than 40 percent of the Veteran's body, or of the exposed 
areas of his body, were affected by a skin disorder or that 
he required constant or near constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs at any 
time.

3.  Hepatitis C does not result in daily fatigue, malaise, 
and anorexia, or incapacitating episodes with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain having a total duration of at 
least one week during any 12 month period relevant to this 
appeal.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for idiopathic pruritis for the period prior to March 16, 
2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.118, diagnostic code 7816 
(2009).

2.  The criteria for a rating in excess of 30 percent for 
idiopathic pruritis for the period beginning March 16, 2009 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.118, diagnostic code 7816 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for hepatitis C have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114, diagnostic 
code 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent various notices pursuant 
to the VCAA in connection with his claims and appeals of the 
decisions at issue.  In October 2002, prior to any of the 
rating decisions appealed herein, the Veteran was sent a 
letter that explained VA's duty to assist him in obtaining 
evidence in support of his claims and, additionally, 
explained what the evidence needed to show in order to 
establish service connection for a claimed disability and 
what was necessary in order to reopen a previously denied 
claim.  In July 2005, prior to the appealed from decision 
regarding the Veteran's skin condition, he was sent another 
letter that explained (a) the respective duties of VA and the 
claimant with respect to obtaining evidence, (b) the new and 
material evidence standard, and (c) what the evidence needed 
to show in order to establish service connection for a 
claimed disability.  He was also informed that in order to 
receive a higher rating for a disability that was already 
service connected, he needed to show that it got worse.  In 
March 2007 he was sent a letter that provided information 
about the manner whereby VA assigns disability ratings and 
effective dates.  His claims were thereafter readjudicated, 
most recently in Supplemental Statements of the Case (SSOCs) 
dated in December 2009.

The Veteran's claim for an higher initial ratings for his 
pruritis and hepatitis C are downstream issues from his 
claims for entitlement to service connection for those 
disabilities.  After the Veteran was granted service 
connection for pruritis and hepatitis C he filed notices of 
disagreement arguing that he should have received higher 
initial ratings for both disabilities. In these types of 
circumstances, VA is not required to issue a new VCAA letter. 
See VAOPGCPREC 8-2003.  In this precedential opinion, the 
General Counsel held that although VA is required to issue a 
Statement of the Case (SOC) if the downstream issue is not 
resolved, 38 U.S.C.A. § 5103(a) does not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue. Id.  In this case, the 
Veteran was sent both SOCs and SSOCs regarding the appealed 
issues, most recently in December 2009. 

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary in order to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In connection with the current appeal, VA has of 
record evidence including service treatment records, VA 
treatment records, private treatment records, pharmacy 
records, a transcript of the Veteran's testimony at the 
November 2004 hearing, and written statements that were 
submitted by the Veteran or on his behalf.  The Veteran was 
provided VA, or VA contracted, examinations with respect to 
the disabilities at issue herein.  There is no indication 
that additional evidence exists that is relevant to the 
claims advanced herein.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.

Initial Ratings

The Veteran contends that he is entitled to higher ratings 
for his idiopathic pruritis and his hepatitis C.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pruritis

781
6
Psoriasis.
 
More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the 
past 12-month period 
6
0
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the 
past 12-month period 
3
0 
 
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
1
0
 
Less than 5 percent of the entire body or exposed 
areas affected, and; no more than topical therapy 
required during the past 12-month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7816 (2009)

780
0
Burn scar(s) of the head, face, or neck; scar(s) 
of the head, face, or neck due to other causes; or 
other disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code. 
Note (5): The characteristic(s) of disfigurement may be 
caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation 
need not be caused by a single scar in order to assign that 
evaluation. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2009)

7801
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are deep and 
nonlinear: 
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
40
 
Area or areas of at least 72 square inches (465 
sq. cm.) but less than 144 square inches (929 
sq. cm.)
30
 
Area or areas of at least 12 square inches (77 
sq. cm.) but less than 72 square inches (465 sq. 
cm.)
20
 
Area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. 
cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. 
Qualifying scars are scars that are nonlinear, deep, and are 
not located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009)

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one 
extremity, or a single qualifying scar affects one or 
more extremities and either the anterior portion or 
posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate 
evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying 
scars that affect the posterior portion of the trunk. 
The midaxillary line on each side separates the anterior 
and posterior portions of the trunk. Combine the 
separate evaluations under § 4.25. Qualifying scars are 
scars that are nonlinear, superficial, and are not 
located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2009)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009)

780
5
Scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 
7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009)

The Veteran contends that the impairment caused by his skin 
disorder was more serious than contemplated by the 10 percent 
rating assigned for the period prior to March 16, 2009 and 
the 30 percent rating assigned thereafter. 

Private medical records dated from September 2002 to May 2003 
reflect that while being treated for a disorder unrelated to 
this claim, the Veteran complained of pruritis mostly of the 
legs and back, but also the trunk.  He reported occasional 
hives, but the records do not include any mention of 
observable rashes or other skin disorders.  He gave a history 
of intermittent itching since 1975.

The Veteran was afforded a VA fee basis examination of his 
skin in March 2003.  At that time, he reported that any time 
that he sweated he broke out in hives.  He related that this 
problem was worse in warm weather.  He reported that he 
typically got bumps around his neck, face, and arms that 
would spread to his trunk.  They would last for 15 to 20 
minutes and then resolve spontaneously.  He reported that he 
was bothered by this on an intermittent basis.  Upon 
examination there was no visible rash and the skin 
examination was noted to be "entirely normal."  The 
examiner was unable to find any clinical evidence of a skin 
rash and hypothesized that the Veteran experienced either 
idiopathic urticaria that occurred at random and was induced 
by heat or a skin condition that was related to an underlying 
folliculitis.  

VA outpatient treatment (VAOPT) records dated beginning in 
February 2004 are of record.  In June 2004, the Veteran 
requested treatment for his chronic itching problem.  He 
related that he had been treated by local allergists, 
dermatologists, as well as private primary care physicians, 
but none of them could find a rash.  Steroid creams, 
medications and infra red lights had been used as treatment, 
to no avail.  VAOPT records likewise note a normal appearance 
of the skin.  

In November 2004, the Veteran presented testimony at a Travel 
Board hearing regarding his skin.  He described the onset of 
the disorder while stationed in Germany, and related the 
various treatments that had been prescribed.  He remarked 
that the itching sometimes resulted in visible hives.  

In a January 2005 statement, the Veteran's private physician, 
Dr. A.L.J. reported that Veteran had recurrent episodes of 
wheals and flares over his entire body with diffuse pruritis 
occurring when he overheated.  Despite treatment by multiple 
dermatologists, the skin disorder had not responded to 
medications.

The Veteran was afforded a VA fee basis examination of his 
skin in July 2006.  At that time, he reported itching and 
shedding.  He described his symptoms as occurring 
"constantly."  He described the itching as affecting areas 
of the skin that were exposed to the sun.  He related that he 
had used topical medications alone to treat this within the 
prior 12 months.  The physician remarked that there were no 
signs of skin disease present.  

Subsequent private treatment and VAOPT records reflect 
intermittent complaints of itching.  The majority of the 
time, it was noted that there was no visible rash.  On 
occasion, a rash was visible on small portions of the 
Veteran's body.  At times the Veteran was prescribed short 
courses of prednisone each of which lasted only a few days.  
He was also prescribed antidepressants, neuroleptics, 
antihistamines, Phenobarbitol, and topical creams at various 
times.  Despite these medications the Veteran continued to 
complain of itching.  

A March 2009 letter from a private physician indicated that 
the Veteran had a long history of unexplained itching that 
was refractory to treatment.  He noted that it couldn't be 
seen, measured, or tested for severity.  However, he opined 
that the Veteran would not have "invested as much time and 
money in the pursuit of a treatment" unless his itching 
problem was severe.  He indicated that he believed that the 
Veteran's reports that the itching interfered with 
"everything that he does" were truthful and that all anyone 
could do was to "trust [the Veteran's] story of how much of 
a problem this is and has been." 

On March 16, 2009 the Veteran examined by G.Y., M.D. a 
private dermatologist.  At that time the Veteran reported 
that he experienced a "near constant" itch that was worse 
during the day.  Dr. Y. reported a long history of various 
types of treatment all of which were unsuccessful.  Objective 
examination of the scalp, hair, face, eyelids, lips, 
conjunctiva, neck, chest, back, abdomen, and bilateral upper 
and lower extremities revealed no evidence of primary 
lesions.  There were "a few" excoriations on his lower 
extremities.  The physician recommended a trial of a 
neuroleptic medication, or a Kappa opioid if this was 
unsuccessful, to relieve the Veteran's discomfort from 
itching.  In May 2009 statement, Dr. Y. noted that objective 
examination of the scalp, hair, face, eyelids, lips, 
conjunctiva, neck, chest, back, abdomen, and bilateral upper 
and lower extremities revealed seborrheic dermatitis of the 
Veteran's ears and left temple, with post inflammatory 
pigmentation with the remainder of the skin examination 
normal.  In an August 2009 statement, D. G.Y. related that 
the synthetic opioid was effective but caused 
lightheadedness; this was discontinued and the Veteran was 
prescribed a Kappa-agonist.  Objective examination of the 
scalp, hair, face, eyelids, lips, conjunctiva, neck, chest, 
back, abdomen, and bilateral upper and lower extremities 
revealed post inflammatory pigmentation scattered around the 
scalp and ears, with the remainder of the skin examination 
normal.  The Veteran reported that his medication made him 
tired so he was only able to take it at night.  Eventually he 
discontinued his medication because it caused him to become 
too tired.

In December 2009, the Veteran underwent a VA dermatology 
examination.  At that time the Veteran reported daily itching 
which sometimes occurred on localized areas of his body and 
sometimes on large parts of his body.  He reported that he 
experienced daily rashes that lasted up to several hours.  
The rashes occurred when the Veteran got overheated.  Cooling 
off relieved the rashes and itching.  He reported that brief 
episodes of corticosteroids have helped transiently.  Other 
medications were not helpful.  He had to discontinue his most 
current treatment because it caused sedation and 
tremulousness.  The Veteran reported that at work he had to 
take breaks sometimes to cool off due to his itching.  At the 
time of the examination, the Veteran did not have a rash; 
therefore, at that time, 0 percent of his body and 0 percent 
of the total area of his body was affected.  The examiner 
diagnosed pruritic dermatitis.

The Veteran's pruritis does not have a particular diagnostic 
code and resultantly must be rated using diagnostic criteria 
for a closely related disease or injury in which not only the 
functions affected, but the anatomical locations and 
symptamatology are closely related.  38 C.F.R. § 4.20.  The 
RO rated the Veteran's pruritis using the rating criteria 
applicable to eczema and dermatitis.  Notably, at the most 
recent VA examination the Veteran's skin disorder was 
diagnosed as a form of dermatitis, indicating the 
appropriateness of utilizing this diagnostic code to rate his 
skin disorder. 

The evidence does not show that the Veteran is entitled to a 
rating greater than 10 percent for the period prior to March 
16, 2009, nor does it show that he is entitled to a rating 
greater than 30 percent thereafter. 

The Veteran was examined by VA on three occasions with 
respect to his skin disorder, and underwent private 
evaluations as well.  All findings are described above.  
During VA examinations, a visible rash was not apparent on 
any of these occasions.  The Board acknowledges that when a 
disability is of an intermittent nature, such as a recurring 
rash, a Veteran must generally be examined during a period 
when the disability is active.  See Ardison v. Brown, 6 Vet. 
App. 405, 407-408 (1994) (quoting Bowers v. Derwinski, 2 Vet. 
App. 675, 676 (1992)).  In addition to the three examination, 
numerous treatment records from both VA and the Veteran's 
private physicians describe the nature of, and treatment for, 
the Veteran's skin disorder.  The majority of these treatment 
records do not reference any visible rash.  Those records 
that do reference a rash indicate its presence on only a 
small portion of the Veteran's body; for instance, in March 
2009, the Veteran was noted to have a few excoriations on his 
lower extremities by his private physician, while in May and 
August 2009, the private dermatologist noted seborrheic 
dermatitis of the Veteran's ears and left temple, with post 
inflammatory pigmentation, although admitting that the 
Veteran's skin disorder could not be seen, measured, or 
tested for severity.  In such circumstances, additional 
examinations would not be helpful in assessing the severity 
of the Veteran's skin disorder.

Thus, prior to March 2009, although there were subjective 
complaints of skin itching, no visible signs of a skin 
disorder were noted.  The pruritis does not even meet the 
criteria for a noncompensable rating under Diagnostic Code 
7816 (less than 5 percent of the entire body or exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period).  A compensable rating for the 
period prior to March16, 2009 is denied.  

For the period beginning March 16, 2009, there is no 
objective evidence demonstrating the percentage of the 
Veteran's body that is affected by his skin disorder.  The 
Board is therefore unable to conclude that it is at least as 
likely as not that more than 20 percent of the Veteran's body 
was affected during the period prior to March 16, 2009 or 
that more than 40 percent of his body was affected 
thereafter.  Further, the Veteran's treatment records do not 
reflect that he used systemic therapy such as corticosteroids 
or other immunosuppressive drugs for more than 6 weeks during 
any 12 month period prior to March 16, 2009.  Rather, the 
Veteran received only occasional short courses of prednisone 
treatment generally lasting less than a week.  While the 
Veteran was prescribed other medications such as 
antihistamines, antidepressants, and neuroleptics, these 
medications are not equivalent to systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

When evaluating the Veteran's skin disorder the RO analogized 
the Veteran's use of synthetic opioids and Kappa opioid 
receptor agonists for approximately five months as equivalent 
to the receipt of systemic therapy such as corticosteroids or 
other immunosuppressive drugs for such period.  However, the 
record reflects that the Veteran discontinued treatment with 
those drugs in August 2009.  Therefore, his use of these 
drugs was not constant or near constant during the 12 month 
period beginning March 16, 2009.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  While 
the Veteran's symptom of itching is not specifically 
mentioned in the rating criteria, it is not a symptom of such 
an exceptional nature so as to render the rating schedule 
inadequate to appropriately assess the severity of the 
Veteran's disability.  Moreover, the Veteran's itching never 
caused him to become hospitalized.  The Veteran was at all 
times employed despite his itching, at times working more 
than 40 hours per week.  While at the December 2009 VA 
examination the Veteran related that he sometimes had to take 
breaks at work in order to cool off, this does not amount to 
material interference with employment.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  In 
this case, the evidence does not support the assignment of a 
higher rating for the Veteran's skin disorder during either 
of the periods of time at issue.  See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
 
Hepatitis C

735
4
Hepatitis C (or non-A, non-B hepatitis):
Ratin
g

With serologic evidence of hepatitis C infection 
and the following signs and symptoms due to 
hepatitis C infection:


Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain)
100

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, 
but not occurring constantly
60
 
Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during 
the past 12-month period
40
 
Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than 
four weeks, during the past 12-month period
20
 
Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than 
two weeks, during the past 12-month period
10
 
Nonsymptomatic
0 
Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See §4.14.)
Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.
38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).

The Veteran was afforded a fee basis VA examination in March 
2003.  The Veteran reported that following pulmonary studies 
in 2001 diagnosing pulmonary fibrosis, his liver function 
tests became markedly elevated.  Further testing was 
performed as a result which ultimately resulted in the 
diagnosis of hepatitis C.  The examiner's report indicated 
that there was no fatigability, dyspnea on exertion, 
paroxysmal nocturnal dyspnea, evidence of jaundice, insomnia, 
or gastrointestinal distress.  He diagnosed chronic hepatitis 
C and noted that the short term reaction to the 
immunosuppressant therapy had resolved.  

Private treatment records from September 2002 through April 
2003 indicate that the Veteran was diagnosed with hepatitis C 
in approximately September 2002 after a drug induced toxic 
hepatitis developed in response to treatment with an 
immunosuppressive medication that was prescribed to treat his 
pulmonary disorder.  This reaction resolved in approximately 
November 2002.  No medications for hepatitis C were 
prescribed.  In April 2003, the Veteran's hepatitis C was 
noted to be asymptomatic.  In July 2004, he complained of 
tenderness in the left lower quadrant of his abdomen.  
Subsequent notes from 2004 and 2005 note that the Veteran had 
an episode of abdominal bloating with occasional 
constipation, occasional diarrhea, very little abdominal 
discomfort, a good appetite, and no nausea or vomiting.  He 
did not have hematochezia, hematemesis, jaundice, melena, 
nausea or vomiting.  The Veteran's private treatment records 
from 2004 and 2005 do not reflect that he complained of 
symptoms of hepatitis C apart from fatigue which was noted to 
be related to various medications.  In February 2006, the 
Veteran denied symptoms of hepatitis C including abdominal 
pain, nausea, vomiting, diarrhea, constipation, hematamesis, 
changes in appetite, or significant weight loss.  In June 
2006, the Veteran was noted to have occasional discomfort in 
the right upper quadrant and fatigue, although it was noted 
that he worked in excess of 40 hours a week.  In August 2006, 
the Veteran denied symptoms of hepatitis C such as pain, 
nausea, vomiting, hematemesis, pyrosis, dysphagia, changes in 
bowel function, blood in his stools, melena, fever, chills, 
recent weight changes, and jaundice.  At times, he had 
abnormal lab results related to liver function.   

The Veteran underwent a VA liver, gall bladder and pancreas 
examination in October 2007.  At that time, the Veteran's 
abdominal exam was normal and he did not have any outward 
manifestations of chronic liver disease or cirrhosis.  He 
reported no treatment for hepatitis C because of comorbidity 
with interstitial fibrosis.  He reported a 30 pound weight 
loss since July 2007 (documented by VAOPT records).  He was 
chronically fatigued, had occasional abdominal pain and light 
gas pain, and used a laxative to treat constipation.  His 
appetite was good.  On physical examination, the abdominal 
examination was normal, and the liver and spleen could not be 
felt.  There were no outward signs of liver disease.  While 
the Veteran reported a 30 pound weight loss at the 
examination, subsequent treatment records reflect that this 
was due to a thyroid problem rather than hepatitis C.  The 
Veteran did not continue to lose weight after this single 
episode of weight loss.  

VA treatment records indicate that the Veteran was privately 
treated for his hepatitis C until approximately May 2006 at 
which time the Veteran indicated a desire to be treated by 
VA.  Notes prior to May 2006 indicate that the Veteran was 
not then having symptoms of hepatitis C such as jaundice, 
although the Veteran indicated that he did have symptoms when 
he was first diagnosed.  In May 2006, the Veteran reported 
some fatigue and aching.  Subsequent treatment records do not 
reflect that the Veteran reported any symptoms of hepatitis C 
or liver disease other than fatigue or occasional abdominal 
pain.  

The Veteran was afforded a VA liver, gall bladder and 
pancreas examination in December 2009.  He reported that he 
was employed full time.  He was not a candidate for treatment 
with interferon or ribavirin because of interstitial 
pulmonary disease.  The Veteran's appetite was fair and his 
weight was stable.  The physician noted that the Veteran had 
not had any incapacitating episodes of liver disease or liver 
failure and was not on any treatment for liver disease or 
symptoms of liver disease.  His abdominal examination was 
normal, and the liver and spleen were not felt.  There was no 
evidence of jaundice, palmar erythema, spider angiomata, or 
muscle wasting. 

The evidence does not show that at any time during this 
appeal, the Veteran meets the criteria for a rating in excess 
of 10 percent at any time.  A 20 percent rating requires 
evidence of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication (emphasis added), or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period.  While at 
times the Veteran reported feeling fatigued, and he 
occasionally experienced abdominal pain or constipation, he 
does not have dietary restrictions and his hepatitis C is not 
treated with medication.  He has not had any incapacitating 
episodes as defined by VA regulations solely due to his 
hepatitis C.  

The Board also finds that the Veteran's symptoms did not 
present such an exceptional disability picture as to render 
the schedular rating inadequate at any time.  38 C.F.R. § 
3.321(b).  See also Thun, 11 Vet. App. at 115.  His symptoms 
were fully contemplated by the rating schedule.  His 
hepatitis C did not require any periods of hospitalization 
during the period at issue and there is no evidence that it 
interferes with his employment in any way.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  The 
preponderance of the evidence is against the Veteran's claim 
for a higher rating. See, e.g., Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).  


ORDER

An initial rating in excess of 10 percent for pruritis for 
the period prior to March 16, 2009 is denied.

A rating in excess of 30 percent for pruritis for the period 
beginning March 16, 2009 is denied.

An initial rating in excess of 10 percent for hepatitis C is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


